Citation Nr: 1330813	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel












INTRODUCTION

The Veteran served during peacetime from November 1983 to November 1988 with subsequent Army Reserve service.  He also served during the Persian Gulf War from October 1997 to July 1998. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence or irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA contract examination in September 2011 in connection with his claim.  The examiner diagnosed a left ankle strain and opined that it was less likely as not due to or a result of his military service.  In rendering this opinion, the examiner acknowledged a left ankle sprain in service but also noted that there was a negative x-ray in January 1987, the month of the injury.  However, the Veteran has reported that he has had left ankle symptoms since service discharge.  The examiner did not discuss the Veteran's competent lay statements in her rationale.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's current left ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his left ankle disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After any additional records are associated with the claims file, refer the Veteran's claims folder to the September 2011 VA contract examiner or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The Veteran's service treatment records document a left ankle sprain in January 1987.  The Veteran has stated that he has had left ankle symptoms, including pain, swelling, weakness, lack of endurance, fatigability ,deformity, and tenderness, since his military service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left ankle disorder manifested in service or is otherwise causally or etiologically related to his military service, including his documented symptomatology therein.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

